Case: 14-7089      Document: 13      Page: 1     Filed: 07/16/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                     JERRY D. BLANEY,
                      Claimant-Appellant,

                                v.

    SLOAN D. GIBSON, ACTING SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee.
              ______________________

                          2014-7089
                    ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 14-789, Judge Coral Wong Pi-
 etsch.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
    Jerry D. Blaney moves for leave to proceed in forma
 pauperis.
     Blaney is incarcerated. Pursuant to the Prisoner Lit-
 igation Reform Act of 1995, this court may not authorize
 the prosecution of an appeal by a prisoner without the
 prepayment of fees. 28 U.S.C. § 1915. A prisoner is no
Case: 14-7089         Document: 13    Page: 2     Filed: 07/16/2014



 2                                   BLANEY   v. GIBSON



 longer afforded the alternative of proceeding without
 payment of filing fees, but must, in time, pay the $500
 filing fee in its entirety. * When funds exist, an initial
 partial payment must be made consisting of 20% of the
 greater of (a) the average monthly deposits to the prison-
 er’s account or (b) the average monthly balance in the
 prisoner’s account for the six-month period immediately
 preceding the filing of the notice of appeal. 28 U.S.C.
 § 1915(b)(1). Thereafter, the prisoner is required to make
 monthly payments of 20% of the preceding month’s in-
 come credited to the prisoner’s account.         28 U.S.C.
 § 1915(b)(2). The agency with custody of the prisoner
 must forward payments from the prisoner’s account each
 time the amount in the account exceeds $10 until the
 $500 filing fee is paid in full. Id.
     By separate letter, the custodian of Blaney’s prison
 account is being directed to make the necessary arrange-
 ments to forward the filing fee to the court.
       Accordingly,
       IT IS ORDERED THAT:
       The motion is denied.
                                        FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk of Court
 s24



       The court notes that Mr. Blaney signed an earlier
       *

 version of Federal Circuit Form 6A, authorizing payment
 of this court’s filing fee from his account. On December 1,
 2013, the court increased its filing fee. Mr. Blaney’s
 account will be charged the current fee of $500.